Citation Nr: 1207723	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  07-21 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability, including secondary to exposure to Agent Orange.

2.  Whether new and material evidence has been presented to reopen a claim for service connection a bilateral foot disability, to include os calcis spurs.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968, which included a tour of duty in the Republic of Vietnam during the Vietnam era from October 1966 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) that, in relevant part, denied service connection for a skin disability and declined to reopen the claim for service connection for a bilateral foot disability, to include os calcis spurs.  

The Veteran presented sworn testimony during a Travel Board hearing at the RO before the undersigned Acting Veterans Law Judge in June 2010.  A transcript of the proceeding is included in the claims folder.

In September 2010, the Board remanded the case for further evidentiary development.  The Board is satisfied the requested development has been accomplished and will proceed with appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era; exposure to Agent Orange may be presumed.  

2.  The Veteran is not shown to have been diagnosed with a disease that is presumed to be caused by Agent Orange.  
3.  The most probative evidence shows that the Veteran's currently diagnosed skin disability is not due to an event or incident of service, including his exposure to Agent Orange.  

4.  In an April 1975 rating decision, the RO denied the Veteran's initial claim for entitlement to service connection for a bilateral foot disability, to include os calcis spurs; the Veteran did not perfect an appeal of the decision.  

5.  Evidence received since the April 1975 RO decision does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating it.  


CONCLUSIONS OF LAW

1.  A skin disability was not incurred in or aggravated by active service, to include due to exposure to Agent Orange, and may not be presumed to have been due to exposure to Agent Orange.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(e) (2011).  

2.  The unappealed April 1975 RO decision that denied the Veteran's claim for service connection for a bilateral foot disability, to include os calcis spurs, is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).  

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral foot disability, to include os calcis spurs.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (noting that VCAA notice errors are reviewed under a prejudicial error rule). 

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) specifically addressed VCAA notice requirements in the context of a claimant's request to reopen a previously and finally denied claim.  The Court found that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must provide notice that describes what evidence would be necessary to substantiate the element or elements required to establish the benefit sought that were not found in the previous denial.  

In January 2006 and June 2006 letters, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to reopen a previously denied claim, to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  In a September 2010 letter, after the rating decision on appeal, he was provided notice regarding what was necessary to reopen his previously denied claim (including the specific basis for the prior denial), what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  

The Board finds that any deficiency with respect to the timing of the notice provided is harmless.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claims.  Moreover, following the notice, the RO readjudicated the appeal in the November 2011 Supplemental Statement of the Case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Hence, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiency that requires corrective action.  


Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, VA and private treatment records, VA examination reports, and the Veteran's statements and personal hearing testimony provided before the undersigned Acting Veterans Law Judge at the RO in June 2010.  In March 2007, it was noted that VA treatment records from the Dallas VA Medical Center dated from 1971 through 1995 were unavailable.  Upon remand in September 2010, some reports from this facility dated in 1974 and 1975 were obtained and associated with the file.  

The December 2005 Agent Orange VA examination report and the November 2010 VA skin examination report reflect that the examiners reviewed the Veteran's past medical history, including his service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the examinations and opinions are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Veteran was not afforded a VA examination in conjunction with his petition to reopen the claim for service connection for a bilateral foot disability, to include os calcis spurs.  The Board observes that VA has no specific duty to conduct an examination with respect to the claim on appeal requiring the presentation of new and material evidence to reopen it because the duty under 38 C.F.R. § 3.159(c)(4)  applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America  v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  As described in further detail below, the Veteran has not presented new and material evidence sufficient to reopen his previously denied claim.  Hence, VA does not have an obligation to schedule an examination or obtain an opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (finding that a veteran is required to show some causal connection between his disability and his military service).  Consequently, the Board finds that VA's duty to assist has also been met in this case.  

Analysis

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

With regard to disabilities a veteran attributes to exposure to Agent Orange, the law provides that for veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending May 7, 1975, service connection may be presumed for certain diseases enumerated by statute and regulations that become manifest within a particular period, if any such period is prescribed.  The specified diseases include chloracne.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011); 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).  
Notwithstanding the foregoing discussion regarding presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Proof of direct service connection between exposure and disease entails showing that exposure during service actually caused the malady which developed years later.  Actual causation carries a very difficult burden of proof.  See Combee, 34 F.3d at 1042.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), and Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

As noted above, the Veteran served in the Republic of Vietnam in the Vietnam era.  Exposure to herbicides, including Agent Orange, is conceded.  The Veteran's service treatment records do not show that he was treated for any skin rashes or skin disabilities in service.  Upon separation examination in March 1968, the Veteran denied a history of skin diseases.  Post-service private and VA medical records show that the Veteran was treated for various skin disorders, including actinic lesions, a body rash, and superficial folliculitis.  Upon VA examination in December 2005, he did not have any rashes, lesions, or ulcers.  There were scattered papules on the abdomen and eczematous change over his hands.  No skin diagnoses were rendered.  Upon VA examination in November 2010, the Veteran gave a history of pustules that broke out on his upper back, lateral chest and ankles that had been going on for 10+ years.  He saw a private dermatologist and was given medication.  It typically took three to four months for an outbreak to dry up.  He noted that the lesions also itched and had an odor to them.  The diagnosis was recurrent dermatitis with pustules and blisters.  None of the skin diseases that the Veteran has been treated for is included in the list of diseases that are presumed to be due to exposure to Agent Orange.  Hence, service connection may not be granted on presumptive basis.  Therefore, a competent medical opinion, or competent and credible lay evidence of continuity of symptomatology, is required to support the claim.  

However, based on the evidence of record, the Board concludes that the preponderance of the evidence is against service connection for a skin disability, to include due to exposure to Agent Orange because the most probative evidence of record (the November 2010 VA skin examination report) shows that the currently diagnosed dermatitis is not related to the Veteran's military service, including exposure to Agent Orange.  After a thorough clinical evaluation and a review of the file, the examiner concluded that the etiology of the Veteran's skin disability was unknown, but that it was less likely that it was due to Agent Orange exposure because such exposure would not cause that type of skin condition after several decades had passed.  See Winsett, supra.  Moreover, there are no contemporaneous clinical records to support the Veteran's assertion that he has experienced skin problems since his discharge from service.  VA treatment reports dated in the early to mid-1970s do not show treatment for skin rashes.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board observes that in adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that the Veteran is competent to report that he has had skin problems since service.  Nevertheless, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation or diagnosis.  Espiritu, supra.  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board finds that little probative weight can be assigned to any statement regarding the Veteran experiencing a skin disability since service as the Board deems such statements to be less than credible, when considered in conjunction with the record as a whole noting the contrary.  In this regard, while the Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  

For these reasons, the Board finds that the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim has been previously denied and that decision became final, in the absence of clear and unmistakable error, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (finding that the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) (2011).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

Certain chronic disabilities, such as arthritis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

When determining whether a disability or disease was incurred in service, or preexisted service, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment into service, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).  

If a preexisting disorder is noted upon entry into service, the claimant cannot bring a claim for service incurrence for that disorder, but may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In such a case, the provisions of 38 U.S.C.A § 1153 (West 2002) and 38 C.F.R. § 3.306 (2011) apply.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004). 

The Veteran's initial claim for service connection for a bilateral foot disability, to include os calcis spurs, was denied by the RO in an April 1975 rating decision.  The claim was denied based on a finding that the Veteran did not have a current foot disability that was incurred in or aggravated by service.  The evidence of record at the time of the decision consisted of the Veteran's service treatment records, which included a Report of Medical History dated in March 1966 that showed that the Veteran indicated that he had a positive history of foot problems; and a March 1966 private medical statement noting that the Veteran had been seen in October 1963 for complaints of foot pain.  It was recommended that he rest his feet and use arch supports.  He had not been seen again.  The March 1966 examination report at service induction showed that no chronic foot disability was noted.  He was seen in September 1966 for complaints of foot pain with a history of fallen arches.  Clinical evaluation at that time showed edema and swelling in the left foot.  The impression was early cellulitis of the left foot.  Subsequently, the inflammation was resolved and he was given longitudinal supports.  Two weeks later, it was noted that the supports were tolerated well.  No further entries pertaining to the feet were found.  At separation, the Veteran again gave a positive history of foot problems in his March 1968 Report of Medical History.  Again, upon separation examination, no chronic foot disability was reported.  Upon VA examination in March 1975, the Veteran gave a history of bilateral foot pain since he was in service.  He said that he had had special shoes built for him but he was unable to stand for long periods.  Physical examination revealed tenderness on the plantar aspect of both heels, particularly on the left.  There was callous formation over the dorsal aspect of the interphalangeal joints and on both heels.  There were spurs on the plantar aspect of both os calcis but x-rays showed no bone deterioration.  The RO concluded the evidence did not show that the Veteran's foot problems began in or were aggravated by his military service.  The Veteran filed a notice of disagreement with the determination and he was provided with a Statement of the Case.  However, he did not complete his appeal with a timely VA form 9.  In general, VA rating decisions that are not timely appealed are final.  Therefore, the April 1975 rating decision is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1974).  

The Veteran sought to reopen his claim in February 2006.  The additional evidence received included VA medical records dated in November 1974 and December 1974 that showed that the Veteran sought treatment for his feet.  It was noted that the Veteran had bilateral heel pain and used longitudinal arch supports.  Private medical records from K.L.J., D.P.M., showed that the Veteran was seen in February 2006 for bilateral foot pain.  He presented with complaints of bilateral heel pain, difficulty standing, and numbness.  The assessment was heel spur syndrome with plantar calcaneal spurs, pronated foot and hammered toes.  Reiter's syndrome was considered.  In a March 2006 letter, Dr. J. stated that the Veteran "may well have a seronegative arthropathy (e.g., Reiter's Syndrome)."  VA treatment reports dated from April 1975 through September 2006 do not document any treatment for the Veteran's feet.  The Veteran also submitted written statements pertaining to his bilateral foot history, including seeking treatment beginning in 1969.  An October 2010 statement from his supervisor noted that the Veteran was restricted in his work due to podiatry conditions.  An undated statement from a friend noted that he had known the Veteran for 50 years.  He recalled that the Veteran did not have foot problems prior to military service, but that he was limping upon his return.  The Veteran also testified at a hearing before the undersigned Acting Veterans Law Judge in June 2010.  He testified that he sought treatment for his feet shortly after he was discharged from service.  

The Board finds the additional documents, treatment records, lay statements and testimony of the Veteran associated with the claims file since the April 1975 denial are new, in that they were not previously of record; however, they do not raise a reasonable possibility of substantiating the claim.  Hence, the Board finds that new and material evidence has not been received to reopen the claim.  In sum, the additional evidence fails to show that the Veteran's bilateral foot disability, to include os calcis spurs, had its onset in service or was aggravated beyond the normal progression of the disease during his period of active duty.  The evidence also does not show that the Veteran was diagnosed with arthritis of the feet within one year of his discharge from service.  To be new and material, the evidence must ultimately raise a reasonable possibility of substantiating the claim.  However, the deficiencies noted as the basis for the prior final denial remain unestablished.  Hence, the Board concludes that new and material evidence has not been received to reopen the claim.  

The Veteran has been provided with ample opportunity to present competent medical evidence to support his request to reopen his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  The Veteran's statements relating to his foot history are presumed credible for the purposes of reopening a claim unless they are inherently false or untrue, or beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In this regard, the Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the Court has also held that lay persons, such as the Veteran, his supervisor, and his friend are not qualified to offer an opinion that requires medical knowledge, such as a diagnosis or an opinion as to the cause of a disability that may be related to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  Here, the Veteran and other lay persons are capable of observing and reporting symptoms before, during, and after service, and can attest to factual matters of which they had first-hand knowledge.  However, they are not competent (i.e., professionally qualified) to offer an opinion related to a diagnosis.  Moreover, their statements pertaining to the Veteran's foot history are conflicting and at times contrary to the contemporaneous information in the record, including as documented in his service treatment records.  As such, the Veteran and the other lay persons who offered statements have not been shown to be credible or competent, and their statements alone may not be considered new and material evidence sufficient to reopen the Veteran's claim.  

For the reasons explained above, the Board finds that new and material evidence has not been received to reopen the claim.  Hence, the claim must be denied.  


ORDER

Service connection for a skin disability, to include due to exposure to Agent Orange, is denied.

New and material evidence has not been presented and the claim for service connection for a bilateral foot disability, to include os calcis spurs, is not reopened.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


